Case: 1:19-cv-06742 Document #: 37 Filed: 03/29/21 Page 1 of 2 PageID #:186
                       UNITED STATES DISTRICT
                          COURT NORTHERN
                        DISTRICT OF ILLINOIS
                          EASTERN DIVISION

Earl Wilson,                                          )
                                                     )
                Plaintiff,                            )        19 C 6742
                                                     )
   vs.                                               )         Honorable Judge
                                                      )        Mary M. Rowland
Gunnishing                                            )
                                                     )
                Defendants.                           )

                             DEFENDANTS’ STATUS REPORT

         NOW COME, Thomas Dart and Officer Gunnishing, (“Defendants”), by their

attorney, KIMBERLY M. FOXX, State’s Attorney of Cook County, and through one

of her assistants, Bianca B. Brown, Assistant State’s Attorney, respectfully submits

the following Defendants status report:

   1. Plaintiff, Earl Wilson, is currently an inmate at the Cook County Jail.

   2. On January 11, 2021, undersigned counsel issued written discovery in the form of

         Interrogatories and Requests to Produce to Plaintiff.      Plaintiff responded to

         Defendants Interrogatories, but not the Requests to Produce.        Undersigned

         counsel spoke with Plaintiff on March 19, 2021 via Zoom videoconference and

         inquired why Plaintiff had not responded to the Requests to Produce, Plaintiff

         indicated that he did not have any documents independent of the CCDOC

         documents (over 600 pages) that undersigned counsel tendered to him on January

         11, 2021.

   3. On January 20, 2021, undersigned counsel showed Plaintiff the video evidence

         associated with this case via Zoom videoconference.

   4. Since February 2021, Plaintiff has contacted undersigned counsel several times via

         phone requesting that the parties settle. On March 19, 2021, undersigned counsel

         spoke with Plaintiff via Zoom videoconference, at which time Plaintiff indicated
Case: 1:19-cv-06742 Document #: 37 Filed: 03/29/21 Page 2 of 2 PageID #:187

     that he wanted to settle. At that time, undersigned counsel did a query of pending

     cases and noticed that Plaintiff has a pending case, 20 C 7009, which he is

     represented by counsel against Thomas Dart who is a Defendant in the instant case.

  5. In an effort to do due diligence and work with Plaintiff, undersigned counsel

     obtained approval to settle the instant case without releasing the, 20 C 7009

     matter. On March 29, 2021, undersigned again spoke with Plaintiff regarding

     settlement and told Plaintiff about carving out the, 20 C 7009, case from the

     instant cases settlement. At that time, Plaintiff did not want to settle and indicated

     that he did not want to participate in a settlement conference.

  6. Due to undersigned counsel focusing on settling with Plaintiff, Plaintiff’s

     deposition has not been taken. Fact discovery closes on March 30, 2021.

  7. Undersigned counsel requests that fact discovery be extended until May 17, 2021

     to give undersigned counsel an opportunity to take Plaintiff’s deposition. This is

     Defendant’s first request for an extension and does not prejudice any party in this

     case.



                                          Respectfully submitted,
                                          KIMBERLY M. FOXX
                                          State's Attorney of Cook County

                                        By:    /s/ Bianca B. Brown
                                               Bianca B. Brown
                                               Assistant State's Attorney
                                               500 Richard J. Daley Center
                                               Chicago, Illinois 60602
                                               (312) 603-6638
